Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
PREFACE
There are currently three independent claims pending in this reissue application: Claims 1, 10 and 11:
1. (issued) A constructible tool, comprising:

a planar body of a deformable foldable stock defining a handle portion joined to a
bowl portion, said handle portion including a rear lateral edge and a longitudinal
axis dividing said planar body into two general symmetrical halves; and

a plurality of scores disposed on said planar body including a longitudinal score
extending from said rear lateral edge along said longitudinal axis towards a front
lateral edge opposite said rear lateral edge and terminating at a vertex, a pair of
handle scores each extending from said vertex back towards rear lateral edge
on opposing sides of said longitudinal axis, and a pair of tool scores extending
from said vertex towards said front lateral edge on opposing sides of said
longitudinal axis; and

wherein said pair of tool scores produce a bowl-forming arrangement responsive to a folding of said planar body about said longitudinal axis; and

wherein said pair of handle scores produce a dam-forming arrangement in cooperation with said longitudinal score configured to deploy a backstop proximate said rear lateral edge.
(emphasis examiner)

10. (issued) A method of constructing a tool, comprising:

a) folding a paperboard blank along a longitudinal axis with said paperboard blank including a planar body of a deformable foldable stock defining a handle portion joined to a scoop portion, said handle portion including a rear lateral edge and a longitudinal axis dividing said planar body into two general symmetrical halves, and a plurality of scores disposed on said planar body including a longitudinal score extending from said rear lateral edge along said longitudinal axis towards a front lateral edge opposite said rear lateral edge and terminating at a vertex, a pair of handle scores each extending from said vertex back towards rear lateral edge on opposing sides of said longitudinal axis, and a pair of tool scores extending from said vertex towards said front lateral edge on opposing sides of said longitudinal axis; and

wherein said pair of tool scores produce a bowl-forming arrangement responsive to a folding of said planar body about said longitudinal axis and wherein said pair of handle scores produce a dam-forming arrangement in cooperation with said longitudinal score configured to deploy a backstop proximate said rear lateral edge;

b) producing, in response to said a folding step a), a bowl in said bowl portion
without an automatic deployment of said backstop; and

c) deploying, independent from said production of said bowl in said bowl portion of producing step b), said backstop.
(emphasis examiner)

11. (issued) A constructible utensil, comprising:

a planar body of a deformable foldable stock including a handle portion joined to a tool portion, said planar body defining a back free edge, a front free edge
opposite of and spaced apart from said back free edge, a longitudinal axis
extending from said back free edge to said front free edge, and a pair of lateral
free edges extending, on opposite sides of said longitudinal axis, from said back
free edge to said front free edge with said longitudinal axis dividing said planar
body into two general symmetrical halves; and

a plurality of scores disposed on said planar body including a longitudinal score
extending from said back free edge along said longitudinal axis towards said
front free edge and terminating at a vertex, a pair of handle scores on said
handle portion with said handle scores extending from said vertex back towards
said back free edge on opposing sides of said longitudinal score, and a pair of
tool scores on said tool portion with said tool scores extending from said vertex
towards said front free edge on opposing sides of said longitudinal axis; and

wherein said pair of tool scores are configured to produce a bowl-like depression
within said tool portion responsive to a tool-forming fold of said tool portion
about said longitudinal axis; and

wherein said pair of handle scores are configured to deploy a backstop proximate said back free edge responsive to a backstop-forming fold of said handle portion along said longitudinal axis, said backstop-forming fold independent from said tool-forming fold; and

wherein said planar body is configurable in one of four different modes, including a first mode not including either said bowl-like depression and not including said backstop, a second mode including said bowl-like depression and not including said back stop, a third mode including said backstop and not including said bowl-like depression, and a fourth mode including both said bowl-like depression and said backstop.


The bolded terms correspond to the description of figure 29, found in the specification, from col. 32, line 54 to col. 33, line 6, which state:
“FIG. 29 illustrates both an unconstructed and constructed constructible utensil including an exterior perimeter and a score pattern configured to produce a constructible utensil having a backstop. The constructible taster utensil of FIG. 29 is a modification of the constructible taster and includes a score pattern having backstop scores at the end of the handle portion. When needed or desired, a consumer is able to fold up the backstop along the backstop scores to create a dam that prevents contents (e.g., liquids) from spilling off the back end of the handle. The backstop scores include a pair of linear scores extending from a common point on the longitudinal axis back towards rear corners of the handle portion. Those scores, combined with a longitudinal score extending from an edge of the handle towards the functional end (which is sometimes present in certain implementation of the constructible taster) cooperate with the pair of linear scores to selectively produce the independently operable backstop. The backstop is independent from the bowl-producing scoring pattern as the user may or may not use the backstop with a folded and constructed utensil.”
(emphasis examiner)

Figure 29, which was amended in the response filed 1/3/2022, teaches the following:

    PNG
    media_image1.png
    665
    503
    media_image1.png
    Greyscale

Drawings
The drawings, filed on 1/3/2022, are objected to because the amended drawings, namely figures 29(a), (b); 31(a)-(c); 32(a), (b); and 33(a)-(c), contain the descriptor “NEW”.  However, these figures need to be labeled “Amended”, per 37 CFR 1.173(a)-(d). “New” is not an acceptable descriptor of an amended drawing. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Two portions of the planar body comprises a tab, and the other portion of the planar body comprises a slit (claim 14), in combination with the features shown in figure 29.
Cone-forming scores positioned on the planar body such that folding the planar body about said cone-forming scores produces a generally conical structure (claim 15), in combination with the features shown in figure 29.
One of the first and second sections comprises a cut tab, and the other of the first and second sections comprises a slit; and
The tab fits into the slit subsequent to folding of the planar body about at least one of the scores, thereby inhibiting unfolding of the folded planar body (claim 21), in combination with the features shown in figure 29.
Folding the planar body in a first direction orthogonal to the plane of the planar body about two of the scores produces a generally conical structure (claim 22), in combination with the features shown in figure 29.
Wherein the generally conical structure comprises volume-indicating demarcations configured to facilitate measuring items placed into the generally conical structure (claim 23), in combination with the features shown in figure 29.
Wherein folding the planar body about several of the scores produces a generally pyramidal structure (claim 24), in combination with the features shown in figure 29.
Whereby folding the planar body about said longitudinal score produces an elongated handle (claim 25), in combination with the features shown in figure 29.
Wherein a portion of the planar body is folded back upon itself in order to remain substantially in the plane of the planar body when the planar body is distributed, thereby facilitating fitting the planar body into a surrounding package (claim 26), in combination with the features shown in figure 29.
Wherein the bowl portion is wider than the handle portion in the plane of the planar body (claim 28), in combination with the features shown in figure 29.
Wherein a distal edge of the bowl portion comprises serrations forming a plurality of fork-like tines (claim 29). None of the patent drawings show these claimed features. This feature must also be in combination with the features shown in figure 29.
The pair of tool scores are non-contiguous with the longitudinal score: and
The pair of tool scores touch the longitudinal score at the vertex (claim 32). None of the patent drawings show these claimed features. This feature must also be in combination with the features shown in figure 29.
wherein folding the planar body about a third score produces a generally flat handle (claim 34). None of the patent drawings show these claimed features. This feature must also be in combination with the features shown in figure 29.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(a)-(d) are required in reply to the Office action to avoid abandonment of the application.
The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification does not provide antecedent basis for the following claim limitations:
Two portions of the planar body comprises a tab, and the other portion of the planar body comprises a slit (claim 14), in combination with the features described in the specification relating to figure 29.
Cone-forming scores positioned on the planar body such that folding the planar body about said cone-forming scores produces a generally conical structure (claim 15), in combination with the features described in the specification relating to figure 29.
One of the first and second sections comprises a cut tab, and the other of the first and second sections comprises a slit; and
The tab fits into the slit subsequent to folding of the planar body about at least one of the scores, thereby inhibiting unfolding of the folded planar body (claim 21), in combination with the features described in the specification relating to figure 29.
Folding the planar body in a first direction orthogonal to the plane of the planar body about two of the scores produces a generally conical structure (claim 22), in combination with the features described in the specification relating to figure 29.
Wherein the generally conical structure comprises volume-indicating demarcations configured to facilitate measuring items placed into the generally conical structure (claim 23), in combination with the features described in the specification relating to figure 29.
Wherein folding the planar body about several of the scores produces a generally pyramidal structure (claim 24), in combination with the features described in the specification relating to figure 29.
Whereby folding the planar body about said longitudinal score produces an elongated handle (claim 25), in combination with the features described in the specification relating to figure 29.
Wherein a portion of the planar body is folded back upon itself in order to remain substantially in the plane of the planar body when the planar body is distributed, thereby facilitating fitting the planar body into a surrounding package (claim 26), in combination with the features described in the specification relating to figure 29.
Wherein the bowl portion is wider than the handle portion in the plane of the planar body (claim 28), in combination with the features described in the specification relating to figure 29.
Wherein a distal edge of the bowl portion comprises serrations forming a plurality of fork-like tines (claim 29). None of the patent drawings show these claimed features. This feature must also be in combination with the features described in the specification relating to figure 29.
The pair of tool scores are non-contiguous with the longitudinal score: and

wherein folding the planar body about a third score produces a generally flat handle (claim 34). None of the patent drawings show these claimed features. This feature must also be in combination with the features described in the specification relating to figure 29.

Since dependent claims 14, 15, 21-26, 28, 29, 32 and 34 depend, directly or indirectly, either on claim 1 or claim 11, and claims 1 and 11 read on the embodiment of figure 29, the features of the above-mentioned dependent claims need to be found in figure 29 and found in the specification, particularly the description of figure 29 identified above.

Oath/Declaration
From MPEP 1414II(B) and (C):
(B):
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…

(C):
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’”.

The error statement:
 “Assignee believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than the patentee had a right to claim in the patent. The expression “claiming less" as used herein does not mean to infer or imply that this is a broadening reissue application. This is a narrowing reissue application. The expression ‘claiming less’ simply means that the claims of the original patent did not cover everything that Applicant/Patentee was entitled to claim.”
does NOT:  (1) identify a single original, patented claim that the Reissue Applicant identifies as containing an error that the reissue applicant seeks to correct.
The following is a quote from 37 CFR 1.175(b):
“(b) If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.”
In addition, the reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following: 
The declaration confuses whether the intent is to broaden or narrow the claims.  The error statement states that applicant “claimed less than he had a right to claim in the patent,” which indicates an intent to broaden, per 37 CFR 1.175(b), because applicant believes the claims are too narrow.  However, the statement that “[t]he expression ‘claiming less’ as used herein does not mean to infer or imply that this is a broadening reissue application. This is a narrowing reissue application. The expression ‘claiming less’ simply means that the claims of the original patent did not cover everything that Applicant/Patentee was entitled to claim” is not consistent with 37 CFR 1.175(b), and is not sufficient to indicate an intent to narrow the claims and directly contradicts the statement immediately preceding this in the same sentence. 
If Applicant intends to narrow the claims in this reissue, applicant should point out how new reissue claims 13-34 are narrower than the original claims.1 See MPEP 1414 II (C).
However, if Applicant intends this to be a broadening reissue, the error statement in the declaration must specifically indicate what patented claim is being broadened and also must identify a single word, phrase, or expression in an original patent claim, and 
Applicant must file a new, properly executed declaration positively stating whether the intent is to broaden or narrow the claims, and having a proper error statement.

Claim Rejections - 35 USC § 251
Claims 1-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC 251- Original Patent Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the specification does not teach the claimed features listed in claims 14, 15, 21-26, 28, 29, 32 and 34 to be usable with the embodiment shown in figure 29 and described in the specification, at col. 32, line 54 to col. 33, line 6. It is clear from independent claims 1, 10 and 11 that these independent claims “read on” the 
Therefore, claims 14, 15, 21-26, 28, 29, 32 and 34, which are directed to a constructable tool/utensil, that are a combination of different disparate embodiments, do not satisfy the “original patent” requirement.
Claims 14, 15, 21-26, 28, 29, 32 and 34 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 21-26, 28, 29, 32 and 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
The following claimed features are not found in the specification, or adequately shown in the drawings that would allow one of ordinary skill in the art to understand and recognize that the claimed combination is supported by the originally filed disclosure:
Two portions of the planar body comprises a tab, and the other portion of the planar body comprises a slit (claim 14), in combination with the features described in the specification relating to figure 29.
Cone-forming scores positioned on the planar body such that folding the planar body about said cone-forming scores produces a generally conical structure (claim 15), in combination with the features described in the specification relating to figure 29.
One of the first and second sections comprises a cut tab, and the other of the first and second sections comprises a slit; and
The tab fits into the slit subsequent to folding of the planar body about at least one of the scores, thereby inhibiting unfolding of the folded planar body (claim 21), in combination with the features described in the specification relating to figure 29.
Folding the planar body in a first direction orthogonal to the plane of the planar body about two of the scores produces a generally conical structure (claim 22), in combination with the features described in the specification relating to figure 29.
Wherein the generally conical structure comprises volume-indicating demarcations configured to facilitate measuring items placed into the generally conical structure (claim 23), in combination with the features described in the specification relating to figure 29.
Wherein folding the planar body about several of the scores produces a generally pyramidal structure (claim 24), in combination with the features described in the specification relating to figure 29.
Whereby folding the planar body about said longitudinal score produces an elongated handle (claim 25), in combination with the features described in the specification relating to figure 29.
Wherein a portion of the planar body is folded back upon itself in order to remain substantially in the plane of the planar body when the planar body is distributed, thereby facilitating fitting the planar body into a surrounding package (claim 26), in combination with the features described in the specification relating to figure 29.
Wherein the bowl portion is wider than the handle portion in the plane of the planar body (claim 28), in combination with the features described in the specification relating to figure 29.
Wherein a distal edge of the bowl portion comprises serrations forming a plurality of fork-like tines (claim 29). None of the patent drawings show these claimed features. This feature must also be in combination with the features described in the specification relating to figure 29.
The pair of tool scores are non-contiguous with the longitudinal score: and

wherein folding the planar body about a third score produces a generally flat handle (claim 34). None of the patent drawings show these claimed features. This feature must also be in combination with the features described in the specification relating to figure 29.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 21-26, 28, 29, 32 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described above, claims 14, 15, 21-26, 28, 29, 32 and 34 recite features which are not found, particularly in the description of figure 29 in the specification and figure 29 in the drawings. Because the claimed combination of these features cannot be found in the specification, the scope of the claims is unclear.
From MPEP 608.01(o):
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
(emphasis examiner)

Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
Since Patent Owner has converted the independent claims 16, 21, 22 and 33 into dependent form, Patent Owner has necessitated different grounds of rejection. Those arguments advanced by Patent Owner that pertain to the current grounds of rejection will be addressed.
Drawings
The corrected drawing sheets, filed 1/3/2022 are not accepted for the changes made. Patent Owner must identify all changes made in the drawings as “Amended”. Further, because Patent Owner is now combining disparate embodiments (fig 29 plus features found in other figures), there still remains an objection to the drawings to show the claimed features. 
Specification
Patent Owner argues in pertinent part (page 11 of response):
“In his thirteenth and fourteenth numbered paragraphs, the Examiner objected to the specification as failing to provide proper antecedent basis for a claim limitation in claim 22.

The Examiner did not specify the word or words in claim 22 that he deemed to be
lacking in antecedent basis. In any event, Applicant is hereby splitting claim 22 into claim 22 plus claim 34, amending the words of these claims, and making claim 22 depend upon claim 11.

Antecedent basis for all of the recitations in claims 22 and 34 is found in Figures
3-6, 32, and 33, and accompanying description.

For the above reasons, Applicant hereby requests the Examiner to withdraw his
objection to the specification.”

From 37 CFR 1.75(d)(1):
“(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”

Although the drawings may provide support for the claimed subject matter, under 35 USC 112(a), there is still a requirement under 37 CFR 1.75(d)(1) that the 
Declaration
Patent Owner argues in pertinent part (page 12 of response):
“In his twenty-first through twenty-fifth numbered paragraphs, the Examiner
requested that Applicant file a new, properly executed declaration positively stating whether the intent is to broaden or narrow the claims, and having a proper error statement.

Applicant is hereby submitting a new declaration, making it clear that all of the
new claims are narrower than the original claims. All the new claims are narrower because, as amended herein, they all depend upon issued claims in the parent patent.

In his twenty-sixth numbered paragraph, the Examiner rejected claims 1-33 under 35 U.S.C. §251 as being as being based upon a defective reissue declaration.

As stated above, Applicant is hereby submitting a new, more precise, reissue
declaration, and therefore requests the Examiner to withdraw his rejection of claims 1-33 under 35 U.S.C. §251, and to allow claims 1-34 as amended.”

As stated above in the grounds under “Oath/Declaration”, To state “by reason of the patentee claiming less than the patentee had a right to claim in the patent” is considered Patent Owner’s intent to broaden at least one claim in the patent, per 37 CFR 1.175(b). The other language added to the error statement cannot overcome the quoted statement above.
If it is Patent Owner’s intent to narrow the patent claims, Patent Owner must state “by reason of the patentee claiming more than the patentee had a right to claim in the patent”. Patent Owner would then also need to state "Claims (claim number(s)) did not provide for any of the (cite narrowing limitations added to claim(s))”. See MPEP 1414 II(C).

Broadening after 2 years under 35 USC 251
Since Patent Owner has converted the independent claims 16, 21, 22 and 33 into dependent form, Patent Owner has obviated this ground of rejection.
Claim Rejections - 35 USC 251- Original Patent Rejection
Patent Owner argues in pertinent part (page 13-14 of response):
“In his thirtieth through thirty-sixth numbered paragraphs, the Examiner rejected claims 16-20 and 22-27 under 35 USC §251 for claiming subject matter that is not disclosed in the original patent.

As currently amended, all of these claims find support in the original patent
application, to wit:

The recitations of claims 16, 17, and 20 find support in Figures 8, 9, and 11-17,
and accompanying description, of the original patent application.

The recitations of claims 18 and 19 find support in Figures 11-13, and
accompanying description.

The recitations of claims 22 and 34 find support in Figures 3-6, 32, and 33, and
accompanying description.

The recitations of claim 23 find support in Figure 32(a).

The recitations of claim 24 are supported by Figures 1 and 2, including
accompanying description.

The recitations of claims 25 are supported by Figures 5, 6, 33(a) and 33(c), plus
accompanying description.

The recitations of claim 26 are supported by Figures 33(b) and 34, and
accompanying description.

The recitations of claim 27 are supported by Figures 6, 29(b), and 31(c), including
accompanying description.

For the above reasons, Applicant hereby requests the Examiner to withdraw his
rejection of claims 16-20 and 22-27 under 35 U.S.C. §251; and to allow claims 16-20, 22-27, and 34 as amended.


Again, because Patent Owner has converted the independent claims 16, 21, 22 and 33 into dependent form, Patent Owner has necessitated a different grounds of rejection under 35 USC 251. Specifically, claims 14, 15, 21-26, 28, 29, 32 and 34 are combining features that were never disclosed as being usable together. Because of this, these claimed embodiments/features describe different inventions from what was originally claimed. Patent Owner tacitly admitted this in his arguments, showing that the support for the claimed subject matter is not found in figure 29- except for claim 27.

Claim Rejections - 35 USC 112
Patent Owner argues in pertinent part (page 14-15 of response):
“In his sixty-sixth through seventieth numbered paragraphs, the Examiner rejected claims 22-27 under 35 U.S.C. §112(a) ‘or’ 35 U.S.C. §112(a) (pre- AIA ), first paragraph, as failing to comply with the written description requirement.

Figures 3-6, 32(a), 32(b), 33(a), and 33(c) and accompanying descriptions
provide adequate support for the ‘generally conical structure’ recited in claims 22-27.

In all other respects, claims 22-27 as presently amended comply with the written
description requirement.

For the above reasons, Applicant hereby requests the Examiner to withdraw his
rejection of claims 22-27 under 35 U.S.C. §112; and to allow claims 22-27 and 34 as amended.

In his seventy-first through seventy-fifth numbered paragraphs, the Examiner
rejected claims 16-20 and 22-27 under 35 U.S.C. §112(b) ‘or’ 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite.”

With respect to claim 22, the recited (from claim 11) planar body is flat. But the
planar body can be folded as shown, for example, in Figures 4, 32(b), and 33(c).
Therefore, claim 22 as amended does in fact particularly point out and distinctly claim the subject matter which the inventor regards as her invention.

For the above reasons, Applicant hereby requests the Examiner to withdraw his
rejection of claims 16-20 and 22-27 under pre-AIA  35 U.S.C. §112, second paragraph; and to allow claims 16-20, 22-27, and 34 as amended.
Again, claims 14, 15, 21-26, 28, 29, 32 and 34 are combining features, with independent claims 1 and 11, which were never disclosed as being usable together. Figure 29, which is the embodiment claimed in claims 1 and 11, does not show a conical structure. The same applies to the other claims mentioned above.

Claim Rejections - 35 USC 102,103
It is agreed that the prior art to Kao and Kushida does not disclose or suggest all of the recitations of independent claims 1, 10 or claim 11, such as the “backstop”.
With respect to Patent Owner argument (page 15 of response):
“The Examiner’s invocation of pre-AIA  35 U.S.C. §102(b) is inconsistent with the
Examiner’s fifth numbered paragraph, which asserts that this application is being
examined under the America Invents Act (AIA ). The Examiner’s fifth numbered
paragraph states that the critical date for the AIA  was September 16, 2012. Actually, the AIA  was enacted on September 16, 2011, and its provisions went into effect at various times over the succeeding 18 months. The present application claims priority to a number of applications having various filing dates, some of which are before the actual critical AIA  date of March 16, 2013, and some after. Since some of the priority documents are provisionals, it’s a complicated issue as to whether the AIA  does or does not apply to any particular claim. In any event, Applicant submits that it doesn’t matter whether the AIA  applies to any of the instant claims; the result will be the same each way.”

Since the claims of the underlying application (15/092,895) which became the patent (9,869,575 B2) attempting to be reissued in the instant reissue application were 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,869,575 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:  /WCD /	and /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that an error to be corrected under 35 U.S.C. 251 may be the addition of a claim or claims that is/are narrower in scope than the existing patent claims, without any narrowing of the existing patent claims. See In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).  See MPEP 1414(II).  The errors described are with the declaration, which fails to clearly specify whether this is a broadening or narrowing reissue.